internal_revenue_service department of the treasury number release date index number 468b washington dc person to contact telephone number refer reply to cc pa apjp plr-159425-01 date date in re legend trust settlement agreement company products date a date b court class members x y z x-related test option dear this letter responds to the letter dated date submitted on behalf of the trust requesting the following rulings payments by the trust of the following amounts from fund a and fund b to class members as described below are not subject_to information reporting under sec_6041 and withholding under sec_1441 a b c d reimbursement of medical monitoring expenses and or amounts for mileage refunds of the costs of products cash in lieu of medical monitoring benefits and fund b matrix compensation benefits trust need not file duplicate payee statements to class members on whose behalf it makes payments for medical monitoring expenses directly to the medical service provider and payments from fund b of attorneys’ fees to class counsel and common benefit attorneys and payment of amounts to fund medical_research and education are not made on behalf of any specific class member within the meaning of sec_1 468b- ii and therefore the trust need not send a duplicate payee_statement to any class member with respect to such payments facts based upon the facts and the representations made trust is structured and managed to qualify as a qualified_settlement_fund qsf under sec_468b of the internal_revenue_code code trust was formed to administer a settlement agreement of class action lawsuits that arose out of the marketing and sale by company of products various nationwide and statewide class actions alleged that products caused personal physical injury and physical sickness including x following extensive litigation settlement agreement was approved on date a by court plaintiff settlement class and subclasses the class members consist of individuals who used the products and have not been diagnosed by a qualified physician as y by an x-related test have been diagnosed by a qualified physician as y and have been diagnosed by a qualified physician as having z by an x-related test but who have not been diagnosed as y fund a and fund b the settlement agreement establishes fund a and fund b in general fund a will be used to pay for medical monitoring of the conditions of class members who have not been diagnosed as y the medical monitoring payments include medical services provided directly to class members through a screening program including an x-related test and associated interpretive physician visit reimbursements for medical services obtained by class members independent of the screening program refund of the cost of products and cash in lieu of medical services fund a will also be used to finance medical_research and education and to maintain a registry to track the medical conditions of class members none of the members of the settlement class entered into any agreements to pay trust’s administrative costs or to fund medical_research or education fund a will also be used to pay attorneys’ fees for services related to fund a fund b will pay compensation to class members who have been diagnosed as y or diagnosed as having z fund b will be used to pay attorneys fees for services related to fund b the settlement agreement states that all of the amounts being paid pursuant to the terms of this settlement are being paid as damages other than punitive_damages on account of alleged physical personal injuries or alleged physical sickness of the members of the settlement class as described in sec_104 of the code the agreement also states that the claims have their origin in such alleged physical personal injuries or physical sickness the ruling_request notes that certain class members do not have a y diagnosis before date b but are at increased risk of disease by reason of having used the products attorneys fees payments will be made from both fund a and fund b to class counsel and common benefit attorneys for their work related to either fund none of the members of the settlement class signed any contingency fee agreement or otherwise agreed to pay the fees of class counsel or common benefit attorneys who do not otherwise represent any individual member of the settlement class class counsel are the attorneys executing the settlement agreement on behalf of the class representatives including other attorneys approved by the court as counsel to the settlement class common benefit attorneys are attorneys who contributed to the creation of the trust through work devoted to the common benefit of class members including attorneys who conferred such benefits through state court litigation applicable law sec_1_468b-2 of the income_tax regulations regulations provides that in general payments and distributions by a qsf are subject_to the information reporting requirements of part iii of subchapter_a of chapter of the code and the withholding requirements of subchapter_a of chapter_3 of subtitle a and subtitle c of the code sec_1_468b-2 provides that a qsf must make a return for or must withhold tax on a distribution to a claimant if one or more transferors would have been required to make a return or withhold tax had that transferor made the distribution directly to the claimant for purposes of sec_6041 and sec_6041a if a qsf makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business in such situation the qsf is also deemed to have made the distribution or payment to the transferor or claimant sec_6041 provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return setting forth the amount of such gains profits and income and the name and address of the recipient sec_6041 provides that every person required to make a return under subsection a shall furnish to each person with respect to whom such a return is required a written_statement sec_1_6041-1 of the regulations states that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_871 of the code imposes a percent tax on u s source interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income fdap received by nonresident_aliens sec_1441 provides in general that all persons in whatever capacity acting having the control receipt custody disposal or payment of items of income that are fdap shall deduct and withhold the tax from such items sec_1_1441-2 provides in relevant part that fdap does not include items of income excluded from gross_income under a provision of law without regard to the u s or foreign status of the owners of the income sec_61 provides the general_rule that except as otherwise provided by law gross_income includes all income from whatever source derived sec_104 states that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal physical injuries or sickness however this exclusion does not apply to amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year sec_1_104-1 provides in part that the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution furnishing of or reimbursement for medical services discussion sec_61 provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived in united_states v glenshaw glass co 348_us_426 1955_1_cb_207 the supreme court of the united_states held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion with respect to payments or reimbursements of medical services the expense would not have been incurred but for the alleged action or inaction of the company a class member receiving this service or reimbursement has no accession to wealth and thereby does not realize gross_income this conclusion is based on the assumption that the class member did not receive a tax_benefit through a prior deduction for the cost of the medical_care therefore to the extent the trust does not have actual knowledge that the class members received a tax_benefit through a deduction for the cost of the product the trust is not subject_to the reporting requirements of sec_6041 or the withholding requirements of sec_1441 in relation to class members refund of cost of the product sec_1 medical_care as described in sec_213 and b means amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body and for transportation primarily for and essential to such medical_care a rebate or reduction in the purchase_price of an item is not includible in the buyer’s gross_income revrul_76_96 1976_1_cb_23 and revrul_84_41 1984_1_cb_130 with respect to refunds for the cost of the products the products purchased by the class members were manufactured by the company under the agreement a class member receives a refund of the products’ costs up to a stated maximum dollar amount the company is the source of the funds used to make the refunds thus the refund will be treated as a reduction in the purchase_price and will not result in gross_income to a class member this conclusion is based on the assumption that the class member did not receive a tax_benefit through a prior deduction for the cost of the product it is further based on the assumption that the refund does not exceed the amount_paid by the class member for the products therefore to the extent the trust does not have actual knowledge that the class members received a tax_benefit through a deduction for the cost of the product the trust is not subject_to the reporting requirements of sec_6041 or the withholding requirements of sec_1441 with respect to such payments cash in lieu of medical services in general sec_104 provides an exclusion_from_gross_income for damages received whether by suit or agreement on account of personal physical injuries or physical sickness however this exclusion does not apply to amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year with respect to cash in lieu of medical services a class member is entitled to medical services or cash in lieu thereof only if the class member has been diagnosed with a diagnosis of x or y or of a more serious condition accordingly under sec_104 the value of such services or cash in lieu thereof is not includible in the gross_income of a class member this conclusion does not apply to an amount received attributable to and not in excess of a prior deduction allowed under sec_213 significantly however deductions available to nonresident_alien individuals are limited to state_and_local_income_taxes charitable_contributions casualty or theft losses job expenses and other miscellaneous deductions because nonresident_aliens are not allowed deductions under sec_213 an amount distributed from fund a or b to a nonresident_alien could be subject_to_withholding under sec_1441 only if the nonresident_alien was a resident_alien in the year the product was purchased or medical services received and the resident_alien deducted the corresponding expenses under sec_213 in addition as used in sec_6041 the phrase gains profits and income means gross_income and not the gross amount_paid a payor is not required to make a return under sec_6041 for payments that are not includible in the recipient's income nor is a payor required to make a return if the income is not fixed or determinable if the payor does not have a basis to determine the amount of gross_income then the payment is not fixed or determinable see revrul_80_22 1980_1_cb_286 amplified by revrul_82_93 1982_1_cb_196 the payments for medical services may be includible in the gross_income of the class members to the extent of any federal_income_tax benefit of a previous deduction however to the extent the trust does not have actual knowledge of whether a particular class member itemized sec_213 deductions such payments are not fixed or determinable income therefore if the trust has no knowledge of the individuals’ prior return positions if any and more importantly the individuals are not required to provide such information to the trust then the amount of income if any resulting from the payment is not fixed or determinable by the trust under these facts withholding under sec_1441 is not necessary for amounts paid from funds a and b to a nonresident_alien class member in addition the payments for medical services to the class members are not subject_to the reporting requirements of sec_6041 regardless of whether the class member previously deducted expenses under sec_213 matrix compensation benefits as in the case of payments of cash in lieu of medical services a class member is entitled to matrix compensation benefits after a diagnosis of y or z thus the conclusion as to matrix compensation benefits is the same as under cash in lieu of medical services as a result the trust is not subject_to the reporting requirements of sec_6041 or the withholding requirements of sec_1441 with respect to such payments payments for research and education the payments to finance medical_research and education are not made to or on behalf of any specific class member and benefit class members only in a general sense thus there is no accession to wealth to a class member and no gross_income results to a class member within the meaning of glenshaw glass co therefore the trust is not subject_to the reporting requirements of sec_6041 or the withholding requirements of sec_1441 in relation to such payments attorney fees a taxpayer must include in gross_income that portion of taxable damages paid to his or her attorney as attorneys fees even if the defendant makes the payment directly to the taxpayer’s attorney see 72_f3d_938 1st cir and 43_f3d_1451 fed cir however this rule does not apply to payment of attorneys fees to class counsel resulting from settlement of a class action lawsuit because the class members have not personally agreed to compensate class counsel see revrul_80_364 1980_2_cb_294 situation portion of settlement paid_by union for attorneys fees was a reimbursement for expenses_incurred by the union and not includible in the gross_income of the union members accordingly with respect to attorney fees the amount_paid as attorneys fees to class counsel and common benefit attorneys does not constitute gross_income to a class member therefore the trust is not subject_to the reporting requirements of sec_6041 or the withholding requirements of sec_1441 with respect to such payments rulings based solely on the information provided and the representations made we conclude as follows payments by the trust of the following amounts from fund a and fund b to class members as described below are not subject_to information reporting under sec_6041 and withholding under sec_1441 a b c d reimbursement of medical monitoring expenses and or amounts for mileage refunds of the costs of products cash in lieu of medical monitoring benefits and fund b matrix compensation benefits trust need not file duplicate payee statements to class members on whose behalf it makes payments for medical monitoring expenses directly to the medical service provider and payments from fund b of attorneys’ fees to class counsel and common benefit attorneys and payment of amounts to fund medical_research and education are not made on behalf of any specific class member within the meaning of sec_1 468b- ii and therefore the trust need not send a duplicate payee_statement to any class member with respect to such payments this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable pursuant to the power_of_attorney on file in this office the original of this letter is being sent to you as the trust’s representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely john j mcgreevy assistant to the branch chief branch office of the assistant chief_counsel administrative provisions and judicial practice enclosure copy of this letter copy for sec_6110 purposes cc
